TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00479-CV




R & R Resources Corporation, Appellant

v.

Echelon Oil and Gas, L.L.C.; Tex-El Oil and Gas, Inc.;
and BairTex Energy, Inc., Appellees




FROM THE DISTRICT COURT OF FAYETTE COUNTY, 155TH JUDICIAL DISTRICT
NO. 2005V-107, HONORABLE DAN R. BECK, JUDGE PRESIDING




O R D E R


                        Appellees Echelon Oil and Gas, L.L.C.; Tex-El Oil and Gas, Inc.; and BairTex
Energy, Inc. have filed a motion for contempt based on appellant R & R Resources Corporation’s
noncompliance with this Court’s October 7, 2005 order that enforced the district court’s temporary
injunction order, which prevented R & R Resources from opposing the designation of Leexus Oil
& Gas, L.L.P. as the new operator of the Ullrich and Goebel Brothers leases, pending resolution of
R & R Resources’s interlocutory appeal.  See Tex. R. App. P. 29.4.  R & R Resources filed a motion
seeking reconsideration of our order.
                        R & R Resources believes that its compliance with our order is “stayed” until the
district court completes an in camera inspection of documents that might convince it to dissolve its
temporary injunction order.  See Tex. R. App. P. 29.5.  R & R Resources states that at an October
12 pretrial hearing, the district court “agreed to refrain from ordering Appellant’s compliance [with
our order] until the in camera inspection was made.”  The court’s in camera inspection was to begin
on or about November 4, 2005, but we have not received any order that the district court may have
entered during or subsequent to the pretrial hearing.
                        Accordingly, we deny R & R Resources’s motion for reconsideration of our order and
we refer enforcement of this Court’s October 7 order to the district court for findings and
recommendations concerning R & R Resources’s compliance with our order enforcing the district
court’s temporary injunction order.  See Tex. R. App. P. 29.4(b); In re Sheshtawy, 154 S.W.3d 114,
124-125 (Tex. 2004).  The district court shall report its findings and recommendations to this Court
for further proceedings.
 
 
                                                                        __________________________________________
                                                                        Jan P. Patterson, Justice
Before Justices B. A. Smith, Patterson and Puryear
Filed:   November 16, 2005